     Case 5:20-cv-00610 Document 13 Filed 05/06/21 Page 1 of 2 PageID #: 35




                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


MARSHALL LOUIS RATLIFF, et al.,

               Plaintiffs,

v.                                                          CIVIL ACTION NO. 5:20-cv-00610

CHAD LESTER, et al.,

               Defendants.
                                             ORDER

               Pending is Plaintiffs’ Application to Proceed Without Prepayment of Fees or Costs

[Doc. 1] and Complaint [Doc. 2], filed September 16, 2020. This action was previously referred

to the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission of proposed

findings and a recommendation (“PF&R”). Magistrate Judge Aboulhosn filed his PF&R on

January 29, 2021. Magistrate Judge Aboulhosn recommended that the Court deny the Application

to Proceed Without Prepayment of Fees or Costs, dismiss the Complaint without prejudice, and

remove the matter from the Court’s docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s
     Case 5:20-cv-00610 Document 13 Filed 05/06/21 Page 2 of 2 PageID #: 36




findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on February 16, 2021.

No specific objections were filed. Inasmuch as Plaintiffs filed a general objection requesting the

case continue without pointing the Court to any specific error in Magistrate Judge Aboulhosn’s

findings, the Court will not conduct de novo review.

               Accordingly, the Court ADOPTS the PF&R [Doc. 10], DENIES the Application

to Proceed Without Prepayment of Fees or Costs [Doc. 1], DISMISSES the Complaint [Doc. 2]

without prejudice, and DISMISSES the matter. 1

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                       ENTERED:      May 6, 2021




       1
        Included in Plaintiffs’ response is Mr. Ratliff’s request for counsel. Given the Court’s
dismissal of the Complaint, Mr. Ratliff’s request is DENIED AS MOOT.

                                                 2
